Opinion by

Graves, J.
Plaintiffs in error were tried in the Recorder’s Court of Detroit for robbery, and having been convicted and sentenced, brought error to this Court. The question is raised on the exclusion of a questiou put to Foley on his examination by the prisoner’s counsel. That question was whether he was a deserter from the English army. Held, That the question was notrel*43ative to the issue, and whether he had or had not escaped from the military service of a foreign government cannot affect his veracity as a witness in our courts. If the inquiry was intended to draw from the witness an account of his antecedent life it was subject to the sound discretion of the Court, and the witness was fully questioned on that point.